DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “1” and “3” have each been used to designate multiple lines on different reactors. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: page 19, lines 3-4 of the instant specification recites ovens “(F1)” and “(F2)” which do not appear to be present in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
With regard to claim 1, step b1) recites “said catalyst (b)”. This is a typographical error of “said catalyst (Cb)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, in step b), the claim recites “at each instant” in the last lines before step b1). It is unclear how the steps starting with b1) can take place at all instants during the reaction, as the reactors are on a time shift (step b), and thus some reactors are not necessarily in action at all instants, and the reactors cannot be in both reaction and regeneration mode at the same time. Thus, it is unclear what is meant by “at each instant”.
For purposes of examination, the instant specification recites “at a given moment” when discussing the similar concept of the reactors reaction and regeneration steps (Example 1). Thus, the Examiner suggests that “at a given moment” is a better phrase than “at each instant” to explain the concept of the reactors functions.
With regard to claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitations “a temperature of between 200 and 500°C” and “a pressure of between 0.1 and 1.0 MPa”, and the claim also recites “preferentially between 250°C and 300°C” and “preferentially between 0.1 and 0.5 MPa, more preferably between 0.1 and 0.3 MPa” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitations “greater than or equal to 1 day” and “less than or equal to 20 days”, and the claim also recites “preferably greater than or equal to 6 gas” and “more particularly preferably less than or equal to 15 days” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “nitrogen, carbon dioxide (CO2), or mixtures thereof”, and the claim also recites “very preferably nitrogen” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “between 0.5 and 1.5 Nm3/h/kg”, and the claim also recites preferably equal to 1 Nm3/h/kg” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “between 0.1 and 1 vol%”, and the claim also recites “preferably between 0.3 and 0.7 vol%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “a temperature of between 330 and 430°C”, and the claim also recites “in particular at a constant temperature of between 330 and 370°C followed by a temperature increase ramp of 10 to 30°C/h and then a phase at a constant temperature of between 390 and 430°C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 13, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “between 1.7 and 2.5 Nm3/h/kg”, and the claim also recites “preferably between 1.9 and 2.3 Nm3/h/kg” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “between 2 and 20 vol%”, and the claim also recites “preferably between 2 and 10 vol%, preferentially between 4 and 8 vol%” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “between 1.2 and 1.8 Nm3/h/kg”, and the claim also recites “preferably between 1.35 and 1.50 Nm3/h/kg” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 17, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “between 300 and 400°C”, and the claim also recites “preferably between 330 and 370°C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to claim 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “between 0.5 and 1.5 Nm3/h/kg”, and the claim also recites “preferably equal to 1 Nm3/h/kg” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For purposes of examination, the Examiner will consider only the broad ranges of each claim listed above.
With regard to claims 3-6, 9, and 15, the claims are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest a method for producing butadiene from ethanol, comprising a step b) comprising (n+ n/2) reactors where n is 4 or a multiple thereof, and in sequence such that said reaction step starts in each reactor with a time shift equal to a quarter of the catalytic cycle time of the catalyst in step b).
	The closest prior art is Burla et al. ("TWO-STEP PRODUCTION OF 1,3-BUTADIENE FROM ETHANOL") and Van Horn et al. (US 2,357,365, cited on IDS 01 September 2021).
Burla teaches producing butadiene from ethanol where the second step comprises contacting acetaldehyde with a catalyst in plural parallel fixed bed reactors (Figure 2, Figure 4). Burla suggests a 5 day catalyst life time (cycle time) and 6 hours of regeneration (section 7.4 and Fig 11). Burla also teaches n=3 reactors and 1 regeneration reactors (section 7.4). Burla does not teach or suggest where n=4 or a multiple thereof, or that the regeneration time is a quarter of the catalytic cycle time. 
	Van Horn teaches catalytic conversion of hydrocarbons in a reaction/regeneration section in which a reaction step and a regeneration step are implemented simultaneously in six fixed-bed reactors operating in parallel and in sequence such that the reaction step starts in each of the reactors with an equal time lag (page 2, Figure 1, claim 1). However, Van Horn does not contemplate using the reactors in a reaction to convert acetaldehyde to butadiene, and further does not teach that the regeneration time is a quarter of the catalytic cycle time.
Thus, although conversion of ethanol to butadiene through acetaldehyde in multiple parallel reactors is known, and systems for sequencing catalyst regeneration are known, there is no teaching or suggestion to combine the teachings of Van Horn and Burla, and further no teaching or suggestion for form the claimed process having n+ n/2) reactors where n is 4 or a multiple thereof, and in sequence such that said reaction step starts in each reactor with a time shift equal to a quarter of the catalytic cycle time of the catalyst in step b) as claimed. As such, the claims are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772